NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          MAR 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRYSTAL L. FROST,                               No.    16-35077

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05041-JPD

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  James P. Donohue, Magistrate Judge, Presiding

                            Submitted March 27, 2018**


Before: FARRIS, CANBY and LEAVY, Circuit Judges.

      Crystal Frost appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Frost’s application for social security

supplemental security income under Title XVI of the Social Security Act. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin,

736 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      The ALJ gave the following specific and legitimate reasons for assigning

little weight to the opinions of Drs. Krueger, Norris, and Wingate: (1) they largely

based their opinions on Frost’s self-reported symptoms, which the ALJ did not find

entirely credible because they each had a only brief snapshot of her behavior

during the evaluation; (2) their opinions are internally inconsistent because Frost’s

mental status examinations did not display any evidence of hallucinations or

delusional thoughts; and (3) their opinions lacked objective findings in support of

the marked degree of limitations noted. Morgan v. Comm’r of Soc. Sec. Admin.,

169 F.3d 595, 602-03 (9th Cir. 1999) (upholding ALJ’s discounting results of

psychological testing conducted by examining psychologist in part because

claimant was “not entirely credible”). Lester v. Chater, 81 F.3d 821, 830-31 (9th

Cir. 1995). Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (holding that

an ALJ may cite internal inconsistencies in a physician’s opinion). Batson v.

Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (ALJ need not

accept opinion of even treating physician if it is inadequately supported). The ALJ

erred in noting that Frost had an incentive to overstate her symptoms because the

purpose of the examinations was to determine her eligibility for state assistance,

but the error is harmless because the ALJ cited other specific, legitimate reasons


                                          2                                     16-35077
supported by substantial evidence to reject these opinions. See, e.g., Parra v.

Astrue, 481 F.3d 742, 747 (9th Cir. 2007).

      The ALJ gave the following specific and legitimate reasons for assigning

little weight to the opinion of Dr. Lemberg because: (1) the record of Frost’s

friendships and ability to go to public places such as the grocery store tend to

undermine Dr. Lemberg’s opinion that Frost could not leave her home to go into

public situations and she would have difficulty interacting with coworkers and the

public; and (2) Dr. Lemberg relied heavily on Frost’s less than credible self-reports

because she only examined Frost once and did not have the entire record at the

time that she gave her opinion but instead relied on Frost’s statements made in a

function report and one of another examining psychologist’s opinions that the ALJ

discounted. Bayliss, 427 F.3d at 1217; Rollins v. Massanari, 261 F.3d 853, 856

(9th Cir. 2001) (holding an ALJ may reject an opinion when the physician sets

forth restrictions that “appear to be inconsistent with the level of activity that [the

claimant] engaged in”).

      The ALJ gave germane reasons for discounting Ms. Crisp’s opinion because

her opinion was inconsistent with the notes that she cites in support of her opinion,

she did not include objective notes to support the indicated limitations, and she

appeared to rely heavily on Frost’s subjective reports. Molina v. Astrue, 674 F.3d
1104, 1111 (9th Cir. 2012) (holding that the ALJ gave germane reasons to discount


                                            3                                     16-35077
non-acceptable medical source where opinion failed to provide supporting

reasoning or clinical findings). The ALJ erred in using Frost’s work history to

discount Ms. Crisp’s opinion. Nonetheless, this was harmless error in light of the

ALJ’s germane reasons for rejecting Ms. Crisp’s opinion. Molina, 674 F.3d at

1121.

        The ALJ properly gave little weight to Dr. Sattar’s GAF score given Frost’s

self-reported activities and her presentation on the mental status exam that he

administered. Garrison v. Colvin, 759 F.3d 1002 n.4 (9th Cir. 2014) (holding that

while GAF scores may be a “useful measurement,” standing alone, they “do not

control determinations of whether a person’s mental impairments rise to the level

of a disability (or interact with physical impairments to create a disability)”).

Batson, 359 F.3d at 1195 (an ALJ may properly reject a physician’s opinion that is

unsupported by objective medical findings). Tommasetti v. Astrue, 533 F.3d 1035,

1041 (9th Cir. 2008) (adjudicator may reject an opinion on the ground it is

inconsistent with the claimant’s daily activities).

        The ALJ properly gave significant weight to the state agency psychologists’

opinions and found that they were consistent with Frost’s performance on mental

status exams over her longitudinal history. Bray v. Comm’r of SSA, 554 F.3d 1219,

1227-28 (9th Cir. 2009) (upholding RFC determination when ALJ relied on state-

agency physician’s opinion over that of treating physician).


                                           4                                    16-35077
      Frost summarizes other medical records, but she does not identify any error.

Accordingly, this Court need not address this undeveloped argument. Carmickle v.

Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (holding that

this Court need not address arguments that were not argued with any specificity);

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929-30 (9th Cir. 2003)

(holding that this Court “has repeatedly admonished that we cannot ‘manufacture

arguments for appellant’” and will only review “issues which are argued

specifically and distinctly in a party’s opening brief.”)

      Contrary to Frost’s argument, the ALJ had no duty to develop the record

because the record was adequate for evaluation of the evidence. Mayes v.

Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).

      The ALJ identified specific, clear and convincing reasons that are supported

by substantial evidence for discounting Frost’s testimony regarding the debilitating

effects of her symptoms: (1) she did not engage in consistent treatment; (2) her

complaints were inconsistent with her activities of daily living; (3) she made

inconsistent statements; (4) her allegations are not consistent with the record; and

(5) she appears unmotivated to work. See Rollins v. Massanari, 261 F.3d 853, 860

(9th Cir. 2001) (“an unexplained, or inadequately explained, failure to seek

treatment or follow a prescribed course of treatment” may negatively affect a



                                           5                                     16-35077
claimant’s credibility determination); Molina, 674 F.3d at 1121 (listing among

proper considerations for credibility assessment an engagement in activities of

daily living that are inconsistent with the alleged symptoms); Orn v. Astrue, 495
F.3d 625, 636 (9th Cir. 2007) (finding that ALJ may consider inconsistencies in

testimony in weighing a claimant’s credibility); Burch v. Barnhart, 400 F.3d 676,

680 (9th Cir. 2005) (holding that an ALJ can consider a lack of supporting medical

evidence when assessing credibility); Thomas v. Barnhart, 278 F.3d 947, 959 (9th

Cir. 2002) (affirming an ALJ’s determination the claimant’s little propensity to

work “negatively affected her credibility regarding her inability to work”). The

ALJ incorrectly discounted her testimony on the basis that she made inconsistent

statements about her marital status because it does not relate to her medical

impairments, but this was harmless error because she also made inconsistent

statements regarding her symptoms. See Batson, 359 F.3d at 1197 (concluding that

error was harmless even if the record did not support one of the ALJ’s stated

reasons for disbelieving a claimant’s testimony).

      The ALJ properly rejected the lay witness statements from Ms. Waters, Ms.

Brown, and Ms. Johnson regarding Frost’s limitations because they were

inconsistent with Frost’s mental status testing and activities of daily living.

Inconsistency with medical evidence and activities of daily living are germane



                                           6                                      16-35077
reasons for discrediting lay witness testimony. Bayliss, 427 F.3d at 1218. The ALJ

also gave a germane reason to discount their statements because they described

physical impairments and exaggerated symptoms that were inconsistent with the

record evidence and Frost’s own testimony that her impairments are “mostly

mental.” Because Frost wrote in her disability appeal form that she only sees her

friends “probably twice a year,” the ALJ also reasonably inferred that her friends’

statements lacked foundation. Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1995)

(holding that lay witnesses must have sufficient contact with a claimant during the

relevant period to qualify as competent).

      The ALJ properly rejected her roommate Mr. Sturdevant’s statement

because he claimed that Frost is afraid to leave the house and required reminders,

yet he also described that she could perform independent self-care and go to the

grocery store. Carmickle, 533 F.3d at 1163-64 (finding that inconsistency between

claimant’s activities and a lay witness statement is a germane reason to reject the

lay testimony).

      AFFIRMED.




                                            7                                 16-35077